Case: 21-10502      Document: 00516166135         Page: 1     Date Filed: 01/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 13, 2022
                                  No. 21-10502
                                                                           Lyle W. Cayce
                                Summary Calendar                                Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Dwight Malland Hunt, Jr.,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:20-CR-181-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Dwight Malland
   Hunt, Jr., has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Hunt has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10502     Document: 00516166135          Page: 2   Date Filed: 01/13/2022




                                   No. 21-10502


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2